Citation Nr: 0719061	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of frostbite.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left shoulder dislocation.

3.  Entitlement to service connection for left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 through 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.

The veteran appeared at a hearing before the undersigned in 
April 2007.  A hearing transcript is of record.  At that 
time, he voiced his intention to withdraw his appeal of the 
issue of entitlement to service connection for renal failure.  
That intention was reduced to writing in the hearing 
transcript, which is of record, and it was in the veteran's 
statement of October 2006.  As such, despite appearing on the 
August 2005 Statement of the Case, the issue of service 
connection for renal failure is WITHDRAWN and not before the 
Board at this time.

Also at the April 2007 hearing, the veteran expressed his 
desire to claim service connection for a low back disability.  
Because entitlement to service connection for a back disorder 
was denied by the Board in January 1985, the current issue is 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.  This matter is REFERRED to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for residuals of frostbite, and entitlement to 
service connection for left shoulder dislocation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
shoulder disability was denied by the Board in January 1985, 
and was not appealed.

2.  Since January 1985, a medical opinion has been obtained 
suggesting that the veteran has current shoulder pain that 
could be service related.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for left shoulder 
dislocation.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2005); 38 
C.F.R. §§ 3.104, 3.156, 3.160, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence
The veteran is seeking to reopen his claim for service 
connection for left shoulder dislocation.  This claim was 
previously denied in a January 1985 Board decision.  The 
claim was denied due to a lack of evidence of a current 
disability associated with a disability in service.  See 
January 1985 Board decision.  A claim that has been denied, 
and not appealed, will not be reopened and allowed, unless 
new and material evidence is presented or secured. 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996).  The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

While the RO ultimately reopened the veteran's claim for 
service connection for a left shoulder disability and 
considered it on a de novo basis, the Board is not bound by 
that determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this case, the evidence submitted since the January 1985 
rating decision includes private medical treatment records 
and the veteran's sworn testimony at an April 2007 Board 
hearing.  Specifically, an undated opinion from Dr. Mintz, 
received by VA in December 2004, raises a reasonable 
possibility of substantiating the veteran's claim.  The 
doctor reported that the veteran has some shoulder pain for 
which he is treated with anti-inflammatories, heat, and 
physical therapy.  The doctor also opined that "it is very 
likely that these injuries could be service connected."  
This evidence is new, because it was not of record at the 
time of the January 1985 Board decision. It is also material, 
because Dr. Mintz' report suggests that the veteran has 
symptoms of a current left shoulder disability that may be 
related to service.  Such medical evidence was absent at the 
time of the prior decision. The evidence submitted does raise 
a reasonable possibility of substantiating the claim. 
Accordingly, the veteran's claim for service connection for 
left shoulder dislocation is reopened.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with here is not 
warranted.  To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of this claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for left shoulder dislocation; to this 
extent only this claim is granted.


REMAND

The veteran is claiming service connection for left shoulder 
dislocation.  At his April 2007 Board hearing, the veteran 
provided sworn testimony that he sometimes experiences a 
dislocated left shoulder, but has, over the years, learned to 
work it back into place himself, rather that seek medical 
attention.  See transcript, page 14.  Also, in an undated 
report, Dr. Mintz noted the veteran's shoulder pain.  
See undated report received by VA in December 2004.  This 
evidence suggests that the veteran may have a current left 
shoulder disability manifested by recurrent dislocation and 
pain.  The veteran's service medical records also show a 
history of dislocation.  See October 1967 treatment note.  At 
the time of separation, an examiner noted "minor shoulder 
trouble."  See physician's notes in November 1967 Report of 
Medical History.  Thus, the claims folder contains competent 
medical evidence of recurrent symptoms of a disability, 
evidence of similar symptoms of a disability in service, and 
a suggestion that the two are linked.  However, there is not 
a sufficient amount of medical evidence to decide the claim.  
Because a true diagnosis has not yet been made, a VA 
examination is warranted under 
38 C.F.R. § 3.159(c)(4) to determine the nature and etiology 
of any left shoulder disability that the veteran may 
currently have.

Also, Dr. Mintz suggested in the undated report that the 
veteran has been treating since 1998.  The doctor stated that 
the veteran "has also been to our orthopedic surgeons and 
seen by physical therapy for some time."  The records in the 
claims folder for Dr. Mintz, however, are quite sparse.  
Under 38 C.F.R. § 3.159(c)(1), VA's duty to assist includes 
making reasonable efforts to obtain relevant records from 
private medical care providers, such as Dr. Mintz.  As such, 
a remand is required.

The veteran also seeks to reopen his claim for residuals of 
frostbite.  In October 2004, VA sent him a letter explaining 
that new and material evidence is required before the claim 
can be reopened.  However, under Kent v. Nicholson, 
20 Vet. App. 1 (2006), there are new VA notice requirements 
for new and material evidence claims.  In particular, under 
Kent, VA must notify the veteran of the elements of his claim 
and of the definition of "new and material evidence."  Kent 
also requires that VA give the veteran notice of precisely 
what evidence is necessary to reopen the claim, depending 
upon the basis of the previous denial.  The October 2004 
letter to the veteran does not satisfy the requirements of 
Kent.

Also, with regard to both claims, during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA.  Under Dingess, VA must also 
provide proper notice of the evidence required to establish 
the degrees of disability and the effective date of an award.  
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision.  As such, this 
matter must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran for both claims 
discussed above, including issuing 
corrective notice fully compliant with 
38 C.F.R. § 3.159(b) (2006), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Ensure that VA has met it's duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c) (2006), by obtaining all 
relevant treatment records, both private 
and VA, including but not limited to all 
relevant records regarding left shoulder 
treatment by Dr. Mintz and/or his/her 
associates.

3.  Afford the veteran a VA examination to 
determine the nature and etiology of any 
current left shoulder disability.  The 
examiner must be provided the veteran's 
claims folder for review.  The examiner is 
asked to physically examine the veteran's 
shoulder and report any current 
disability.  

If the veteran is diagnosed with a current 
left shoulder disability, then the 
examiner should provide an opinion 
regarding the etiology of that disability 
by addressing the following question:  is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's left shoulder disability was 
caused by disease or injury during 
service?  A complete rationale should be 
provided for any opinion expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


